DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 3-21 are presented for examination. Claims 1, 8, 15, 19, and 21 have been amended. Claim 2 has been cancelled.
Duplicate Claim Warning
Applicant is advised that should claim 3 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,395,237. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are in reference to a method and system for receiving, by the merchant web-client and from the transaction account holder web-client, a first signal using a low energy consuming device, wherein the receiving is in response to the customer logging into an app on the transaction account holder web-client, wherein the first signal includes personal information associated with the customer and a micro-location of the transaction account holder web-client, transmitting, by the merchant web-client, a second signal using the low energy consuming device, an interactive offer from a plurality of items offered for sale by the merchant, and receiving, by the merchant web-client and from the transaction account holder web-client using the low energy consuming device, a response including a bid to purchase the item from the plurality of items offered for
16/511,234
US 10,395,237
Claim 1.  A method comprising:
receiving, by a merchant web-client and from a transaction account holder web-client,
a first signal using a low energy consuming device, in response to a customer logging
into an app on the transaction account holder web-client, wherein the first signal includes
personal information associated with the customer and a micro-location of the transaction
account holder web-client, the micro-location in the first signal comprising a location of the
transaction account holder in relation to the low energy consuming device;
transmitting, by the merchant web-client, a second signal using the low energy
consuming device, an interactive offer for an item from a plurality of items offered by a
merchant associated with the merchant web-client; and
receiving, by the merchant web-client and from the transaction account holder web-client
using the low energy consuming device, a response including a bid to purchase the item from a plurality of items offered by a merchant associated with the merchant web-client.
Claim 1.  A method comprising:
uploading, by a merchant web-client, merchant content for a plurality of items offered for sale by a merchant,
wherein a transaction account of a customer is synched with a transaction account holder web-client to create a synched transaction account;
receiving, by the merchant web-client and from the transaction account holder web-client, a first signal using a low energy consuming device,
wherein the receiving is in response to the customer logging into an app on the transaction account holder web-client, and
wherein the first signal includes personal information associated with the customer and a micro-location of the transaction account holder web-client;
determining, by the merchant web-client, merchant content based upon the personal information associated with the customer;
updating, by the merchant web-client, the merchant content to create updated content while the transaction account holder web-client is located within the micro-location and based upon the micro-location of the transaction account holder web-client, new customer status, loyal customer status and time of day that the transaction account holder web-client is located within the micro-location;
transmitting, by the merchant web-client and to the transaction account holder web-client, an interactive item catalog of the plurality of items based on the updated content and offered for sale by the merchant while the transaction account holder web-client is located within the micro-location;
transmitting, by the merchant web-client, a second signal using the low energy consuming device,
wherein the second signal is received by the transaction account holder web-client associated with the customer while the transaction account holder web-client is located within the micro-location,
wherein the second signal carries the updated content associated with the merchant,
wherein the updated content comprises an advertisement for an item of the plurality of items offered for sale by the merchant,
wherein the advertisement is based on the updated content, and
wherein the merchant is associated with the merchant web-client;
receiving, by the merchant web-client and from the transaction account holder web-client, a response including a bid to purchase the item from the plurality of items,
wherein the response is transmitted by the transaction account holder web-client to the merchant web-client using the low energy consuming device;
selecting, by the merchant web-client, the bid from a plurality of bids based upon at least one of: a highest bid, a loyalty associated with the customer to the merchant, or a new customer status of the customer with the merchant;
notifying, by the merchant web-client, the transaction account holder web-client of winning the bid,
wherein the transaction account holder web-client authorizes a payment processor to pay for the item using the synched transaction account;
receiving, by the merchant web-client and from the payment processor, payment information and authentication details associated with the item,
wherein the payment processor charged an amount of the item to the synched transaction account;
providing, by the merchant web-client, the item to the customer in response to receiving the authentication details from the transaction account holder web-client; and
receiving, by the merchant web-client, feedback from the transaction account holder web-client using the low energy consuming device.

Claim 4.  The method of claim 1, further comprising uploading, by the merchant web-client, merchant content for the plurality of items offered for sale by the merchant.

Claim 5.  The method of claim 1, wherein a transaction account of the customer is synched with the transaction account holder web-client to create a synched transaction account.

Claim 6.  The method of the claim 1, further comprising determining, by the merchant web-client, merchant content based upon the personal information associated with the customer.

Claim 8.  The method of claim 1, further comprising updating, by the merchant web-client, merchant content to create updated content while the transaction account holder web-client is located within the micro-location and based upon the micro-location of the transaction account holder web-client and at least one of new customer status, loyal customer status or time of day that the transaction account holder web-client is located within the micro-location.

Claim 10.  The method of claim 1, further comprising transmitting, by the merchant web-client and to the transaction account holder web-client, an interactive item catalog of the plurality of items based on the updated content and offered for sale by the merchant while the transaction account holder web-client is located within the micro-location.

Claim 12.  The method of claim 1, further comprising transmitting, by the merchant web-client,
a second signal using the low energy consuming device, wherein the second signal is received by the transaction account holder web-client associated with the customer while the transaction account holder web-client is located within the micro-location.

Claim 14.  The method of claim 1, further comprising transmitting, by the merchant web-client, a second signal using the low energy consuming device, wherein the second signal carries updated content associated with the merchant, wherein the updated content comprises an advertisement for an item of the plurality of items offered for sale by the merchant, and wherein the advertisement is based on the updated content.

Claim 15.  The method of claim 1, further comprising selecting, by the merchant web-client, the bid from a plurality of bids based upon at least one of: a highest bid, a loyalty associated with the customer to the merchant, or a new customer status of the customer with the merchant.

Claim 16.  The method of claim 1, further comprising notifying, by the merchant web-client, the transaction account holder web-client of winning the bid.

Claim 17.  The method of claim 1, further comprising receiving, by the merchant web-client and from a payment processor, payment information and authentication details associated with the item, in response to the transaction account holder web-client authorizing the payment processor to pay for the item using a synched transaction account.

Claim 18.  The method of claim 1, further comprising receiving, by the merchant web-client, feedback from the transaction account holder web-client using the low energy consuming device.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, and 3-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: The claims 1, 3-18, and 21 are method claims. Claim 19 is a system claim. Claim 21 is a "non-transitory" computer-readable medium, which is considered an article of manufacture. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. § 101. 
Step2A:
Prong1: Examiner points to claim 1 as being most inductive of the abstract idea embodied by the applicant’s claims. Claim 1 includes a method for customer bidding on items by a customer logging into an app on the transaction account holder web-client, a merchant web-client receiving a first signal from a transaction account holder web-client using a low energy consuming device in response to the logging in, the merchant web-client transmitting an interactive offer for an item with a second signal using the low energy consuming device, the merchant web-client receiving a response including a bid to purchase the item from the transaction account holder web-client using the low energy consuming device, and determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant, which are marketing or sales activities and are thus are grouped as a method of organizing human activity.  These limitations fall within a method of organizing human activity, such as commercial interactions (including advertising, marketing or sales activities or behaviors). These limitations merely describe receiving user profile and location data, sending a selection of offers in response, receiving bids on the items offered, and determining whether to accept the bids, which is an advertising or marketing activity. Claims 1, and 3-21 are recited as such a high level that the claimed steps amount to no more than a method of organizing human activity, such as a commercial interaction because the determination of whether to accept the bid is done for the purpose of selling the offered item.
Prong 2: The independent claims include the additional elements of a low energy consuming device performing a cryptographic key exchange, a low energy Bluetooth beacon, and a processor in communication with a memory.  The processor and memory are recited at a high-level of generality in the specification para. 0021.  The use of a cryptographic key exchange is also recited at a high-level of generality in the specification para. 0016.  The generic components perform generic computer functions of receiving, transmitting, and communicating data between a user’s low energy device and a low energy Bluetooth beacon, such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the micro-location in the first signal comprising a location of the transaction account holder in relation to the low energy consuming device based on a distance calculated based on the first signal in relation to the low energy consuming device, simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d). The specification state that the distance of communication is within 300 meters (see para. 0004). Therefore, the distance calculated is known to always be within 300 meters, and is not actually calculated. 
Dependent claims 3-18 and 21, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. Dependent claims 3-, further describe sending and receiving communication between the user’s low energy device and a low energy Bluetooth beacons, which is merely part of the abstract idea.
The dependent claims 3, 11, 12, 13, 14, 18 and 21 are directed to the use of the low energy consuming device to send and receive signals which links the use of the judicial exception to a particular technological environment.  Dependent claims 4, 6, 7, 8, 9, and 10 are directed to uploading and transmitting targeted merchant content offered for sale to the customer associated with the transaction account holder web-client, which is part of the abstract idea of a marketing or sales activity. Dependent claim 5 is directed to creating the customer accounts and the targeted content offered, which merely adds insignificant extra-solution activity to the judicial exception.
Dependent claims 15, 16, 17, are directed to completing the transaction between the merchant and the customer, which is part of the abstract idea of sending offers and receiving purchase responses.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterton U.S. Patent Application Publication US 2015/0248702 A1 (hereinafter Chatterton) in view of Hanly U.S. Patent Application Publication US 2015/0227969 A1 (hereinafter Hanly) and further in view of Georgiou et al. U.S. Patent Application Publication US 2009/0171853 A1 (hereinafter Georgiou).
Regarding claims 1, 19, and 20, Chatterton teaches a method (para. 0051), a merchant web-client comprising: a processor; and a tangible, non-transitory memory communicating with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations (para. 0051), and an article of manufacture including a non-transitory, tangible computer readable medium having instructions stored thereon that, in response to execution by a merchant web-client, cause the merchant web-client processor to perform operations (para. 0051) comprising:
performing, by a low energy consuming device, a cryptographic key exchange with a
transaction account holder device, wherein the low energy consuming device comprises a low energy BLUETOOTH beacon (para. 0031, beacons 108 may be installed at a merchant location, and may be Bluetooth™ Low Energy (BLE) beacons. Para. 0044, Fig. 14 the devices can communicate through the exchange of encrypted keys.);
 receiving, by a merchant web-client and from a transaction account holder web-client, a first signal using the low energy consuming device, in response to a customer logging into an app on the transaction account holder web-client (para. 0039, one or more applications or “apps” can be provided for download and use on a consumer’s mobile device to help facilitate the use of the automated check-in process. In various embodiments, such automated check-ins can be facilitated by a transaction service provider, such as PayPal which would require a user to register and log in. Para. 0040-0041, a Bluetooth low energy (“BLE”) signal is automatically transmitted when the device enters a store or participating location. Para. 0044, in order for the actual handshake and communication between the beacon and the user mobile device to be effective over an unencrypted channel, it is important that both devices already be initialized and signed up for the same remote third-party service provider, such as PayPal or any other suitable provider (customer logging into an app).),
wherein the first signal includes personal information associated with the customer and a micro-location of the transaction account holder web-client (para. 0044, each device can be provided with public encryption keys, private encryption keys and payment tokens prior to meeting each other, such that the devices are able to recognize each other as belonging to the proper service when the signals are detected and the handshake begins. Information is then exchanged purely by way of keys and payment tokens, such that no sensitive information is exchanged. Personal but not sensitive information is exchanged. Para. 0058, one or more client computing devices 102 can interact with one or more of the beacons 108 throughout location 400. Such interaction may include a handshake to establish communications, or may simply include the exchange of information between beacon 108 and client computing device 102 using a wireless communications protocol. Preferably, only one interaction with beacon 108 may be needed to present advertisement or notification 111 to user 110 having client computing device 102.  Para. 0063, the computing device communicates with beacons and requests advertisements and notifications based on the user preferences and location data. Para. 0031, beacons 108 may be capable of sending and receiving information according to other wireless communications protocols that have a limited range capable of localizing user 110 to a predetermined proximity in which an advertisement or notification can be presented to user. The communication between the beacon (merchant web-client) and the user (transaction account holder) can only take place within a limited range and ensures that the user is within a predetermined proximity.), 
transmitting, by the merchant web-client, a second signal using the low energy consuming device, an interactive offer for an item from a plurality of items offered by a merchant associated with the merchant web-client; (para. 0046, the bidirectional nature of BLE can allow for a more robust experience and interaction between the merchant, user, and/or third-party payment service provider. For example, advertising and promotional offers can be directed to a known user from the merchant. Notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user.)

Chatterton does not explicitly teach the micro-location in the first signal comprising a location of the transaction account holder in relation to the low energy consuming device based on a distance calculated based on the first signal in relation to the low energy consuming device.
However, Hanly teaches the micro-location in the first signal comprising a location of the transaction account holder in relation to the low energy consuming device based on a distance calculated based on the first signal in relation to the low energy consuming device. (Para. 0036, the network of Bluetooth beacons 510 may be connected to merchant device 140. User 105 may carry a user device 110 including a Bluetooth device configured to communicate via low energy Bluetooth communication.  Para. 0038-0041, in some embodiments, the signal profile may be the Bluetooth signal of user device 110 received by respective Bluetooth beacons. Thus, the signal fingerprints may be signals from user device 110 (location of the transaction account holder) received at the respective Bluetooth beacons 510 (low energy consuming device).  The merchant device 140 may determine the location of user device 110 based on which Bluetooth beacons 510 receive the signals from the user device 110 and calculating the location based on the strength of the detected signal at the Bluetooth beacons (in relation to the low energy consuming device).)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chatterton to include the micro-location in the first signal comprising a location of the transaction account holder in relation to the low energy consuming device based on a distance calculated based on the first signal in relation to the low energy consuming device, as taught by Hanly, in order to transmit location data to the beacon that can be used to present advertisements or notifications to the user device (Chatterton, para. 0058).

Chatterton also does not explicitly teach receiving, by the merchant web-client and from the transaction account holder web-client using the low energy consuming device, a response including a bid to purchase the item from a plurality of items offered by a merchant associated with the merchant web-client; and determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant.
However, Georgiou teaches receiving, by the merchant web-client and from the transaction account holder web-client using the low energy consuming device, a response including a bid to purchase the item from a plurality of items offered by a merchant associated with the merchant web- client (Para. 0027-0031, embodiments of the invention allow a shopper to participate in auctions in which they bid on items for sale by the merchant.); and 
determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant (Para. 0037, the decision to accept a customer's offer can be based on the price as well as the customer's shopping history, or other appropriate criteria.  Under BRI "the loyalty status of the transaction account holder with the merchant" is interpreted as how often the customer makes a purchase with the merchant, which is the customer's shopping history with the merchant. While loyalty status is not clearly defined in the written specification the article Loyalty Program (Chen) teaches that loyalty programs are based on encouraging shopper's to return to stores where they frequently make purchases, and "Learn from History: Your Customer's Shopping History” (Rheude) teaches that the historical sales information is used to encourage purchases and increase customer loyalty.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Chatterton to include receiving, by the merchant web-client and from the transaction account holder web-client using the low energy consuming device, a response including a bid to purchase the item from a plurality of items offered by a merchant associated with the merchant web-client; and determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant, as taught by Georgiou, as a financial transaction that can be completed by the system (Chatterton, para. 0088).

Regarding claim 3, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches wherein the low energy consuming device communicates with the transaction account holder web-client within 300 meters of the low energy consuming device. (Para. 0031, the BLE has a range of about 50 meters or about 160 feet.)
Regarding claim 4, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton does not explicitly teach further comprising uploading, by the merchant web-client, merchant content for the plurality of items offered for sale by the merchant.  
However, Georgiou teaches further comprising uploading, by the merchant web-client, merchant content for the plurality of items offered for sale by the merchant. (Para. 0027, when the system receives an offer for the purchase of an item from the inventory of products from a first eligible shopper, through the shopper's portable electronic device, the system initiates an auction on that particular item allowing other registered shoppers 152, 154, 156 and 158 to bid on the item.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chatterton, Hanly, and Georgiou to include further comprising uploading, by the merchant web-client, merchant content for the plurality of items offered for sale by the merchant, as taught by Georgiou, in order to provide access to a merchant's goods and services that can be purchased through the system (Chatterton, para. 0038). 
Regarding claim 5, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches wherein a transaction account of the customer is synched with the transaction account holder web-client to create a synched transaction account (Para. 0037, client computing device 102 may include other applications 118 as may be desired in one or more embodiments to provide additional features available to user 110, including accessing a user account with remote server 104.);
Regarding claim 6, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising determining, by the merchant web-client, merchant content based upon the personal information associated with the customer (Para. 0025-0026, notifications can be determined to be sent to the user based on a match of the user preferences.)
Regarding claim 7, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising updating, by the merchant web-client, merchant content to create updated content while the transaction account holder web-client is located within the micro-location. (Para. 0063, the beacon 108 may be able to provide an advertisement or notification to display component 109 for presenting to user 110 that is related to an area of location 400 at which beacon 108 is located.)
Regarding claim 8, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising updating, by the merchant web-client, merchant content to create updated content while the transaction account holder web-client is located within the micro-location (Para. 0063, the beacon 108 may be able to provide an advertisement or notification to display component 109 for presenting to user 110 that is related to an area of location 400 at which beacon 108 is located) and based upon the micro-location of the transaction account holder web-client and at least one of new customer status, the loyalty status of the transaction account holder with the merchant, or time of day that the transaction account holder web-client is located within the micro-location. (Para. 0038, the user preferences for notification can include the time that the user wants to receive notifications. Para. 0059, the device identifier and token can be generated and assigned to client computing device 102 for a particular time, location and session.)
Regarding claim 9, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client and to the transaction account holder web-client, an interactive item catalog of the plurality of items based on updated content and offered for sale by the merchant. (Para. 0046, the bidirectional nature of BLE allows for more interaction between the merchant and the user. For example, advertising and promotional offers (items offered for sale) can be directed to a known user from the merchant, the payment service provider, or both. Notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user (updated content).)
Regarding claim 10, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client and to the transaction account holder web-client, an interactive item catalog of the plurality of items based on updated content and offered for sale by the merchant while the transaction account holder web-client is located within the micro-location. (Para. 0046, the bidirectional nature of BLE allows for more interaction between the merchant and the user. For example, advertising and promotional offers (items offered for sale) can be directed to a known user from the merchant, the payment service provider, or both. Notices can be provided regarding sales or promotions on items or related items that are known to be of interest or the subject of past purchases by a known user (updated content). Para. 0058, advertisements are presented based on an interaction with a beacon.)
Regarding claim 11, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client, a second signal using the low energy consuming device. (Para. 0058, interactive communications between the merchant beacon and the user device may continue after the initial handshake to determine the user travel and shopping patterns or habits within the location.)
Regarding claim 12, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client, a second signal using the low energy consuming device, wherein the second signal is received by the transaction account holder web-client associated with the customer while the transaction account holder web-client is located within the micro-location. (Para. 0058, interactive communications between the merchant beacon and the user device may continue after the initial handshake to determine the user travel and shopping patterns or habits within the location.)
Regarding claim 13, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client, a second signal using the low energy consuming device, wherein the second signal carries updated content associated with the merchant. (Para. 0060, when user 110 having client computing device 102 comes within range of beacon 404, such as may occur when user 110 walks by location 400 or enters location 400 through door 402, client computing device 102 may receive the advertised information from beacon 404 and determine if beacon 404 is able to provide any advertisements or notifications that match preferences of user.)
Regarding claim 14, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising transmitting, by the merchant web-client, a second signal using the low energy consuming device, wherein the second signal carries updated content associated with the merchant, wherein the updated content comprises an advertisement for an item of the plurality of items offered for sale by the merchant, and wherein the advertisement is based on the updated content. (Para. 0060, when user 110 having client computing device 102 comes within range of beacon 404, such as may occur when user 110 walks by location 400 or enters location 400 through door 402, client computing device 102 may receive the advertised information from beacon 404 and determine if beacon 404 is able to provide any advertisements or notifications that match preferences of user.)
Regarding claim 15, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton does not explicitly teach further comprising selecting, by the merchant web-client, the bid from a plurality of bids based upon at least one of: a highest bid, or a new customer status of the customer with the merchant.
However, Georgiou teaches further comprising selecting, by the merchant web-client, the bid from a plurality of bids based upon at least one of: a highest bid, or a new customer status of the customer with the merchant. (Para. 0027-0028, customers adjust their bids based on the updated prices, and the winning customer verifies the bidding price. Para. 0037, as shown by the example embodiment price can be contemplated determining the viability of the customer's offer, other criteria may also be evaluated such as the customer's shopping history.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chatterton, Hanly, and Georgiou to include further comprising selecting, by the merchant web-client, the bid from a plurality of bids based upon at least one of: a highest bid, or a new customer status of the customer with the merchant, as taught by Georgiou, in order to allow for purchase of a merchant's goods and services through the system (Chatterton, para. 0038).
Regarding claim 16, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton does not explicitly teach further comprising notifying, by the merchant web-client, the transaction account holder web-client of winning the bid.
However, Georgiou teaches further comprising notifying, by the merchant web-client, the transaction account holder web-client of winning the bid. (Para. 0027-0028, customers adjust their bids based on the updated prices, and the winning customer verifies the bidding price after being notified.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combination of Chatterton, Hanly, and Georgiou to include further comprising notifying, by the merchant web-client, the transaction account holder web-client of winning the bid, as taught by Georgiou, in order to allow for purchase of a merchant's goods and services through the system (Chatterton, para. 0038).
Regarding claim 17, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising receiving, by the merchant web-client and from a payment processor, payment information and authentication details associated with the item, in response to the transaction account holder web-client authorizing the payment processor to pay for the item using a synched transaction account. (Para. 0028, remote server 104 may be a payment service provider server that may be maintained by a payment service provider, such as PayPal. Remote server 104 may also be maintained by an entity with which sensitive credentials and information may be exchanged with client computing device 102. Remote server 104 may be more generally a web site, an online content manager, and a service provider, such as a bank, or other entity who provides content to a user requiring user authentication or login.)
Regarding claim 18, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches further comprising receiving, by the merchant web-client, feedback from the transaction account holder web-client using the low energy consuming device. (Para. 0062, the response from client computing device 102 may be used by beacon 404 to determine a relevant advertisement or notification, retrieve the relevant advertisement or notification, provide it to display component 109 for display to user 110. In some embodiments, the response may be information including user preferences or an identifier used to retrieve user preferences from, for example, remote server 104.)
Regarding claim 21, the combination of Chatterton, Hanly, and Georgiou teaches all of the limitations of claim 1 above; Chatterton further teaches wherein the low energy consuming device communicates with the transaction account holder web-client within 300 meters of the low energy consuming device. (Para. 0031, the BLE has a range of about 50 meters or about 160 feet.)


Response to Arguments
After careful review of Applicant’s remarks/arguments filed on 28 March 2022, the Applicant’s arguments with respect to claims 1-21 have been fully considered.
With regard to claim rejections under Double Patenting
Applicant requests that the double patenting rejection be held in abeyance until the claims are found to be in a condition for allowance, at which point Applicant will reconsider filing a terminal disclaimer to overcome any double patenting rejections based on the final scope of the claims.
The rejection is maintained.
With regard to claim rejections under Claim Rejections - 35 USC § 101
Argument One
Applicant argues that the amended claims would overcome the §101 rejections because they ''would be considered a technical improvement that would integrate the judicial exception into a practical application." Applicant requests that the Examiner reconsider and withdraw the rejection under 35 U.S.C. §101.
Applicant’s argument is not persuasive. The rejection is maintained.
As stated in the above Office Action the amended claims do not show an improvement to the technical field of communicating between a merchant web-client and a transaction account holder web-client. The distance between the Bluetooth devices are limited to 300 meters, so there is no calculation that needs to be performed to determine the communication distance. Furthermore, there is no technical improvement to determining distance over cellular communications, Wi-Fi communications, or any other well-known method of communication which has a known distance range.
With regard to claim rejections under Claim Rejections - 35 USC § 103
Argument One
Applicant argues that regarding claims 1, 19, and 20, the independent claims are amended to clarify the previously claimed combination, as exemplified in claim 1, to include at least the limitations not taught or suggested in Chatterton, Hanley, or Georgiou. Examiner cites to Georgiou as purportedly teaching the claimed subject matter related to receiving bids to purchase an item. See Non-Final Office Action, p. 16. Examiner cites to Georgiou’s paragraphs [0027]-[0031] as purportedly teaching these features. While Georgiou discusses auctions and the ability to place bids on items, Georgiou does not teach or suggest the claimed “determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant.” Georgiou only indicates that a sale will be authorized based on highest bidder above a predetermined threshold. See Georgiou, [0030]. Thus, Georgiou does not teach or suggest the claimed subject matter.  
Hanly does not cure the deficiencies with respect to Chatterton or Georgiou. Examiner only cites to Hanly for the purported teaching of “receiving...a micro-location of the transaction account holder web-client, the micro-location in the first signal comprising a location of the transaction account holder in relation to the low energy consuming device.” Thus, on this basis alone Hanly cannot teach or suggest the claimed subject matter because Hanly like Chatterton and Georgiou does not teach any elements that perform any function equivalent to “determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant.”
Applicant’s argument is not persuasive. The rejection is maintained.
As stated in the above Office Action the Georgiou reference teaches that the decision to accept a customer's offer can be based on the price as well as the customer's shopping history, or other appropriate criteria.  See Para. 0037. Under the Broadest Reasonable Interpretation of the claim language " determining whether to accept the bid to purchase the item based on a loyalty status of the transaction account holder with the merchant" is interpreted as how often the customer makes a purchase with the merchant, which is the customer's shopping history with the merchant. While loyalty status is not clearly defined in the written specification the article Loyalty Program (Chen) teaches that loyalty programs are based on encouraging shopper's to return to stores where they frequently make purchases, and "Learn from History: Your Customer's Shopping History” (Rheude) teaches that the historical sales information is used to encourage purchases and increase customer loyalty.
Thus Georgiou (para. 0037) does teach that determining whether to accept a customer's offer can be based on the customer's shopping history as well as the offered price.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450. The examiner can normally be reached Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        /WASEEM ASHRAF/Supervisory Patent Examiner, Art Unit 3682